                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ETHEN MANUEL RIVERA,

                        Plaintiff,                    Case No. 1:18-cv-1359
v.                                                    Honorable Janet T. Neff
OTTAWA COUNTY et al.,

                        Defendants.
____________________________/

                                              OPINION

                This is a civil rights action brought by a jail detainee under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A. The Court

must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss

Plaintiff’s complaint for failure to state a claim.

                                              Discussion

                I.      Factual allegations

                Plaintiff alleges that he has been illegally detained in jail in Ottawa County since

May 2, 2015. He contends that the attorney appointed to represent him has provided ineffective

assistance. Plaintiff was deemed incompetent to stand trial when he expressed a desire to “run a
trial by jury.” (Compl., ECF No. 1, PageID.3.) He has been waiting for placement in a mental

health facility for 5 to 6 months. He contends that he is entitled to reevaluation by a forensic

psychiatrist. He also contends that a police report about him has been falsified.

               Plaintiff sues Ottawa County and Ottawa County District Judge Craig Bunce. He

also sues his appointed attorney, Christi L. Burda, as well as Dr. Glenn Toply, a forensic

psychologist for the Department of Health and Human Services, and two officers who work for

the Ottawa County Sheriff: Deputy Scott Davis and Sergeant Matt Wildfong.

               Plaintiff seeks another evaluation by a forensic psychiatrist, the ability to return to

his home state, and dismissal of the charges against him.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court



                                                  2
to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Judge Bunce

                Plaintiff sues a state court judge. Generally, a judge is absolutely immune from a

suit for monetary damages. Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (“[I]t is a general principle

of the highest importance to the proper administration of justice that a judicial officer, in exercising

the authority vested in him, shall be free to act upon his own convictions, without apprehension of

personal consequences to himself.”) (internal quotations omitted); Barrett v. Harrington, 130 F.3d

246, 254 (6th Cir. 1997); Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997). Absolute

judicial immunity may be overcome in only two instances. First, a judge is not immune from

liability for non-judicial actions, i.e., actions not taken in the judge’s judicial capacity. Mireles,

502 U.S. at 11; see Forrester v. White, 484 U.S. 219, 229 (1988) (noting that immunity is grounded

in “the nature of the function performed, not the identity of the actor who performed it”). Second,

a judge is not immune for actions, though judicial in nature, taken in complete absence of all
                                                   3
jurisdiction. Id. at 12. Plaintiff’s allegations fail to implicate either of the exceptions to judicial

immunity. Indeed, Plaintiff does not allege any conduct by Defendant Bunce at all. Thus,

Defendant Bunce is immune from liability for any monetary damages.

                Moreover, injunctive relief is not available under § 1983 against Defendant Bunce

because that statute provides that injunctive relief “shall not be granted” in an action against “a

judicial officer for an act or omission taken in such officer’s judicial capacity . . . unless a

declaratory decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; accord

Savoie v. Martin, 673 F.3d 488, 496 (6th Cir. 2012). Plaintiff does not allege that a declaratory

decree was violated or that declaratory relief was unavailable. Consequently, his claim for

injunctive relief is barred. Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999).

                Accordingly, Plaintiff fails to state a viable claim for relief against Defendant

Bunce.

                        B. Attorney Burda

                Plaintiff also sues the attorney appointed to represent him in his state-court

proceedings, Defendant Burda. However, Plaintiff cannot show that his court-appointed attorney

acted under color of state law, as is required to state a claim under § 1983. In Polk Cty. v. Dodson,

454 U.S. 312 (1981), the Supreme Court held that defense counsel perform a private, not an

official, function:

         In our system[,] a defense lawyer characteristically opposes the designated
         representatives of the State. The system assumes that adversarial testing will
         ultimately advance the public interest in truth and fairness. But it posits that a
         defense lawyer best serves the public, not by acting on behalf of the State or in
         concert with it, but rather by advancing “the undivided interest of his client.” This
         is essentially a private function, traditionally filled by retained counsel, for which
         state office and authority are not needed.

454 U.S. at 318-19 (footnotes omitted). The Court further held that this is true even of the state-

appointed and state-paid public defender. Id. at 321. Once a lawyer undertakes the representation

                                                   4
of an accused, the duties and obligations are the same whether the lawyer is privately retained,

appointed, or serves in a legal aid or defender program. Id. at 323. Even though a public defender

is paid by the state, he or she does not act under color of state law in representing the accused. Id.

at 325. Rather, defense counsel—whether privately retained or paid by the state—acts purely on

behalf of the client and free from state control. Id. The Sixth Circuit has adhered to the holding in

Polk County in numerous decisions. See, e.g., Floyd v. Cty. of Kent, 454 F. App’x 493, 497 (6th

Cir. 2012) (holding that, when performing traditional functions as counsel, a public defender is not

a state actor); Powers v. Hamilton Cty. Pub. Defender, 501 F.3d 592, 611 (6th Cir. 2007) (same);

Harmon v. Hamilton Cty. Court of Common Pleas, 83 F. App’x 766, 767 (6th Cir. 2003).

Accordingly, Plaintiff’s court-appointed attorney does not act under color of state law, and no

claim under § 1983 can be maintained against her.1

                           C. Defendants Toply, Davis, and Wildfong

                  Plaintiff sues a forensic psychiatrist and two officers who work for the Ottawa

County Sheriff’s Office, but it is not clear why he has done so. He does not allege any allegations

against them. He does not even mention them in the body of the complaint.

                  It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). Where a

person is named as a defendant without an allegation of specific conduct, the complaint is subject

to dismissal, even under the liberal construction afforded to pro se complaints. See Gilmore v.

Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff

failed to allege how any named defendant was involved in the violation of his rights); Frazier v.


1
 The Court said the same thing to Plaintiff when he attempted to sue his attorney in another case, Rivera v. Burda et
al., No. 1:18-cv-1357 (W.D. Mich. Dec. 18, 2018).

                                                         5
Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing plaintiff’s claims where the complaint

did not allege with any degree of specificity which of the named defendants were personally

involved in or responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-

3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal

involvement against each defendant); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th

Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are without a basis in law as the

complaint is totally devoid of allegations as to them which would suggest their involvement in the

events leading to his injuries”). Because Plaintiff’s claims fall far short of the minimal pleading

standards under Fed. R. Civ. P. 8 (requiring “a short and plain statement of the claim showing that

the pleader is entitled to relief”), his complaint must be dismissed against Defendants Toply, Davis,

and Wildfong.

                       D. Ottawa County

                Ottawa County is also named as a defendant. A municipality may only be liable

under § 1983 when its policy or custom causes the injury, regardless of the form of relief sought

by the plaintiff. Los Angeles Cty. v. Humphries, 562 U.S. 29, 35-37 (2010) (citing Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 694 (1974)). In a municipal liability claim, the finding of a policy or

custom is the initial determination to be made. Doe v. Claiborne Cty., 103 F.3d 495, 509 (6th Cir.

1996). The policy or custom must be the moving force behind the constitutional injury, and a

plaintiff must identify the policy, connect the policy to the governmental entity and show that the

particular injury was incurred because of the execution of that policy. Turner v. City of Taylor,

412 F.3d 629, 639 (6th Cir. 2005); Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003); Doe, 103

F.3d at 508-509. It is the court’s task to identify the officials or governmental bodies which speak

with final policymaking authority for the local government in a particular area or on a particular

issue. McMillian v. Monroe Cty., 520 U.S. 781, 784-85 (1997).
                                                 6
               In matters pertaining to the conditions of the jail and to the operation of the deputies,

the sheriff is the policymaker for the county. Mich. Comp. Laws § 51.75 (sheriff has the “charge

and custody” of the jails in his county); Mich. Comp. Laws § 51.281 (sheriff prescribes rules and

regulations for conduct of prisoners); Mich. Comp. Laws § 51.70 (sheriff may appoint deputies

and revoke appointments at any time); Kroes v. Smith, 540 F. Supp. 1295, 1298 (E.D. Mich. 1982)

(the sheriff of “a given county is the only official with direct control over the duties,

responsibilities, and methods of operation of deputy sheriffs” and thus, the sheriff “establishes the

policies and customs described in Monell”). Thus, the Court looks to the allegations in plaintiff’s

complaint to determine whether Plaintiff has alleged that the sheriff has established a policy or

custom which caused Plaintiff to be deprived of a constitutional right.

               Plaintiff’s action fails at this first step because he has not identified a policy or

custom of any sort. Indeed, Plaintiff has not expressly alleged any act by the sheriff or his deputies,

let alone a policy or custom. Plaintiff refers to a falsehood in a police report, but it is not at all

clear what he is referring to, and there is no indication that the falsehood is the result of a policy

or custom of the sheriff. Accordingly, Plaintiff fails to state a claim against Ottawa County.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines the complaint will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

                                                  7
$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    February 5, 2019                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                  8
